RECEIVED IN
            Jh'"i vouYt of Aopeals
                Sixth District
                                              PD-0784-15
                J'JN 2 2 2015        SIXTH DISTRICTCCOURT
                                         OF APPEALS
                  - uia, lexas ,     "
TYRONE DENART? 'Mf^SM'S^lfr,C                      5
                                                   S




THE STATE OF TEXAS                                 §§   N0 °614'00074 ©Ol^OFCRiJWIN/Sjfpp^
                                                                      DECEIVED IM
                       MOTION FOR EXTENSION OF TIME TO                      JUN 26 2015
                        FILE PETITION FOR DESCRETIONARY                  AhaQA-,—*    x
                                         REVIEW                         WtoMiObk
TO THE HONORABLE JUSTICE OF SAID COURT:

       COMES NOW,TYRONE ANDERSON,PETITIONER,PRO SE,AND FILES THIS

MOTION FOR AN EXTENSION OF SIXTY (60) DAYS IN WHICH TO FILE A
                                                                           FILED IN
PETITION FOR DESCRETIONARY REVIEW. IN SUPPORT OF THI§otJ8fOTTOIMINAL APPF
APPELLANT WILL SHOW THE COURT THE FOLLOWING:                              ...m p «™r
                                                  I.

      PETITIONER WAS CONVICTED IN THE 354th DISTRICT COURT^HUNT1813' Clerk
COUNTY,TEXAS,OF THE OFFENSE OF POSSESSION OF COCAINE,WITH THE

INTENT TO DELIVER.          A JURY SENTENCED APPELLANT TO LIFE.         PETITIONER

APPEALED HIS CONVICTION IN THE SIXTH DISTRICT COURT OF APPEALS.

THE CASE WAS AFFIRMED ON MAY 28,2015.

                                              II.

PETITIONERS REQUEST FOR EXTENSION IS BASED UPON THE FOLLOWING:

PETITIONER IS ONLY ALLOWED LIMITED TIME IN THE LAW LIBRARY.

PETITIONERS UNIT OF ASSIGNMENT IS ON THE ANUAL LOCK-DOWN WHICH

IMPEDES PETITIONERS RESEARCH AND PREPARATION TIME.



WHEREFORE,PREMISES,CONSIDERED,PETITIONER PRAYS THIS HONORABLE
COURT GRANTS THIS MOTION AND EXTEND THE DEADLINE FOR FILING HIS

PDR BY SIXTY (60) DAYS.IT IS SO PRAYED.
                                              RESPECTFULLY REQUESTED



                                              TYKONE ANDERSON #1944026
                                              BILL   CLEMENTS   UNIT
                                              9601 SPUR 591
                                              AMARILLO,TEXAS 79107
                                              PETITIONER,PRO SE


                         CERTIFICATE OF   SERVICE
I CERTIFY THAT A TRUE AND CORRECT COPY OF THE ABOVE FOREGOING

MOTION FOR EXTENSION OF TIME TO FILE A PETITION FOR DESCRETION

ARY REVIEW HAS BEEN SENT TO THE HUNT COUNTY DISTRICT ATTORNEY

AT P.O.BOX 441,GREENVILLE TEXAS BY US MAIL POSTAGE PREPAID,

FIRST CLASS ON THIS   5th DAY OF JUNE,2015.